DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is rendered indefinite in that claim recites that the weight average fiber length (Lwa) of the inorganic fibers is 0.5 or more.  Claim 14 depends upon claim 13 which recites a range for the inorganic fibers having a weight average fiber length (Lwa) 0.05 mm or more and 2.5 mm or less.  The weight average fiber length of the inorganic fibers of claim 14 includes a range outside of the range of the weight average fiber length of the inorganic fibers of claim 13 from which claim 14 depends.
	Claim 18 is rendered indefinite because of the term “almost”.  The term “almost” renders the claim indefinite in that it is unclear if the inorganic fibers (A) and organic fibers (B) are parallel or not parallel to the axial direction. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 20-22 are dependent upon claim 18 which is indefinite.  
	Claim 19 is rendered indefinite because of the term “types”.  Regarding claim 19, the term "types" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al., U.S. Pre Grant Publication 2015/0291789.
	Regarding claims 13-15, Hirata discloses a fiber reinforced thermoplastic resin molded articles including 5 to 40 parts by weight of carbon fibers [inorganic fibers] (A), 1 to 40 parts by weight of organic fibers (B) and 20 to 94 parts by weight of thermoplastic resin (C) based on 100 parts by weight of the total amount of carbon fibers (A), the organic fibers (B), and the thermoplastic resin (C) [abstract and 0008].  Paragraphs 0052-0054 and 0057 discloses an average fiber length of the carbon fibers ranges from 0.3 to 1.5 mm wherein the average fiber length is calculated

    PNG
    media_image1.png
    50
    535
    media_image1.png
    Greyscale

where Mi: fiber length (mm) and Ni: number of carbon fibers having a length of Mi.  Paragraphs 0062-0065 disclose that the organic fibers have an average fiber length of 1.5 mm to 4 mm wherein the average fiber length is calculated 

    PNG
    media_image1.png
    50
    535
    media_image1.png
    Greyscale

where Mi: fiber length (mm) and Ni: number of organic fibers having a length of Mi.

 Applicant’s specification discloses that the weight average fiber length is calculated 


    PNG
    media_image2.png
    55
    610
    media_image2.png
    Greyscale

where Mi: fiber length (mm) and Ni: number of reinforcing fibers having a length of Mi [0093-0097].  The ranges of the average fiber length of carbon fibers and organic fibers of Hirata encompass ranges that satisfy the relationship 
			8 < (Lwb/Lwa) < 30.
	Hirata teaches the claimed invention but fails to teach the weight average fiber length of the inorganic fibers (A) and the organic fibers (B).  It is reasonable to presume that the weight average fiber length of the inorganic fibers (A) and the organic fibers (B) is inherent to Hirata.  Said presumption is based upon Hirata’s disclosure of an average fiber length of the carbon fibers ranges from 0.3 to 1.5 mm wherein the average fiber length is calculated

    PNG
    media_image1.png
    50
    535
    media_image1.png
    Greyscale

where Mi: fiber length (mm) and Ni: number of carbon fibers having a length of Mi.  Paragraphs 0062-0065 disclose that the organic fibers have an average fiber length of 1.5 mm to 4 mm wherein the average fiber length is calculated 

    PNG
    media_image1.png
    50
    535
    media_image1.png
    Greyscale

where Mi: fiber length (mm) and Ni: number of organic fibers having a length of Mi.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


	Regarding claim 16, paragraph 0061 discloses that the organic fibers can include polyarylene sulfide fibers, polyester fibers or polyamide fibers.

	Regarding claim 17, paragraph 0071 discloses that the thermoplastic resin can include polyolefin resins [polypropylene resins], polyphenylene sulfide resins, polycarbonate resins or polyamide resins.




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786